EXHIBIT 10.1 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is dated as of April 13, 2010, by and among Millennium Mining LLC, a Sierra Leone Limited Liability Corporation (the “Company”), the members of the Company (the “Millennium Members”) and Dolat Ventures Inc, a Nevada corporation, with headquarters located at 545 Eighth Avenue, Suite 401, New York, New York 10018 and (“DOLV”). RECITALS: WHEREAS the Millennium Members are the record and beneficial owners of all of the issued and outstanding limited liability interests in the Company (the “Millennium Interests”); WHEREAS DOLV is a publicly traded company, whose stock currently trades on the OTC Bulletin Board under the symbol “DOLV”; WHEREAS subject to approval by the respective Board of Directors, DOLV desires to acquire 75%, or 22,500,000 Shares of the total issued and outstanding Millennium Common Stock in exchange for 30,000,000 shares of the common stock of DOLV representing approximately52 % of the total issued and outstanding shares of DOLV (the “DOLV Shares”); WHEREAS the Company and DOLV are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”); and AGREEMENT: NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement, the Company, the Millennium Members and DOLV hereby agree as follows: 1.Exchange of Stock. (a)Exchange.
